Russell, C. J.
1. Although the evidence introduced in support of the motion for a continuance would have warranted the grant of a continuance, the mayor did not err in overruling the motion, for the reason that it appeared from the counter-showing that the witness on account of whose absence the continuance was asked had not been subpoenaed. The mayor was the judge of the credibility of the witnesses, and the grant or refusal of the continuance was a matter within his discretion.
2. Upon the trial in the municipal court there was no error of sufficient materiality to vitiate the finding.
3. The evidence in behalf of the prosecution is weak and unsatisfactory, but, being sufficient, if credible, to have authorized the conviction, and the finding of the inferior judicatory being approved by the judge of the superior court on certiorari, this court is without jurisdiction to set aside the judgment of the trial court upon the facts.

Judgment affirmed.

Certiorari; from Johnson superior court — Judge Larsen. October 24, 1914.
B. B. Blount, for plaintiff in error.
B. E. Moyo, contra.